DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 13 OCTOBER 2022 is considered.  Claims 1-10 are pending and are considered on the merits below. 
Response to Amendment/Arguments
Applicant’s arguments, see REMARKS, filed 13 OCTOBER 2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections has been withdrawn. 
In the REMARKS, Applicant repeatedly refers to US Patent 11,166,659 as “U.S. Patent No. 1,166,659”.  The Examiner assumes this to be a typo and that “U.S. Patent No. 1,166,659” is actually US Patent 11,166,659.
In the Applicant’s response to the double patent rejection, the Applicant is correct in regards to US Patent 11,166,659, there are only pending claims 1-6.  The double patenting rejection below has been amended. US Patent 11,166,659, discloses the steps “a step of diluting a collected blood sample with a diluent solution using the blood test kit according to claim 1; a step of determining a dilution factor by using a normal value of a normal component which is homeostatically present in blood”; Claim 6.  The steps disclosed in Claim 6 by US Patent ‘659 suggests that the amount of sample and the dilution factors are a optimizable condition through routine experimentation.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.  In addition, a change in form, proportions, or degree "will not sustain a patent", In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874).  "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
In response to Applicant’s assertion that the amount of sample collected , 50 L, is not an optimizable feature; the Examiner respectfully disagrees.  Applicant asserts that the amount of sample collected , 50 L, is much small than 65 L as disclosed by OSAWA, and the small volume of blood collected by the instant invention which has less burden on the patients.  The difference between 50 L,  and  65 L is 15 L or 0.015 mL.  The difference between 15 thousandths of a mL is not burdensome to a patient. The Examiner maintains the rejection. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-6 of U.S. Patent No. 11,166,659. Although the claims at issue are not identical, they are not patentably distinct from each other because the method in the instant invention is a combination of Claims 6 and 1 in the ‘659 reference patent.  The instant claims are directed towards a method that includes limitations directed at part of a member, which is claimed in Claim 1 of ‘659.  These claims are indistinguishable. 
Claims 1, 3-5 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6 and 9 of U.S. Patent No. 11,179,081. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed towards a blood analysis method and limitations directed towards the member are found in the method Claim 1.  These claims are indistinguishable. 
Claims 1, 3-4 and 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-16 of U.S. Patent No. 10,697,870. Although the claims at issue are not identical, they are not patentably distinct from each other because the method claimed in the ‘870 is more generically claimed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over OSAWA, submitted on the Information Disclosure Statement on 25 SEPTEMBER 2019; Non-Patent Literature Documents Cite No. 2. 
Regarding Claim 1, the reference OSAWA discloses a blood analysis method, page S231, METHODS, comprising: a step of diluting a collected blood sample with a diluent solution, page S231, METHODS, Step 2; a step of determining a dilution factor by using a normal value of a normal component which is homeostatically present in blood, page S231, METHODS, step 3; and a step of analyzing a concentration of a target component in the blood sample, page S231, METHODS, step 4, wherein the blood analysis method uses a member selected from the group consisting of a first storing instrument for storing a diluent solution, page S231, METHODS, tube; a separation instrument for separating and recovering blood plasma from the blood sample diluted with the diluent solution, page S231, METHODS, blood cell separation filter, a holding instrument for holding the separation instrument, page S231, METHODS, cylinder with blood cell separation filter, a second storing instrument for storing the recovered blood plasma, page S231, METHODS, cylinder; and a sealing instrument for keeping the stored blood plasma within the second storing instrument, page S231, cap, the diluent solution defines an amount of the normal component which is derived from the diluent solution and/or the members and may be contained in the diluent solution, page S231, METHODS and RESUULTS, and a volume of the blood sample, and a dilution factor of a blood plasma component in the blood sample is 14 times or more, page S231, METHODS and RESULTS.
The OSAWA reference discloses the claimed invention, but is silent in regards to wherein the blood sample is 50 L or less.
The OSAWA reference discloses the blood sample is 65 L.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the blood sample so that it is 50 L or less since "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additional Disclosures Included are: Claim 2: wherein the blood analysis method according to claim 1, wherein an amount of the normal component which is derived from the members of the blood test kit and may be contained in the diluent solution is 0.35 mmol/L or less with respect to the diluent solution.; Claim 3: wherein the blood analysis method according to claim 1, wherein the normal component which is homeostatically present in blood is sodium ions or chloride ions, page S231, METHODS and RESULTS.; Claim 4: wherein the blood analysis method according to claim 1, wherein the normal component which is homeostatically present in blood is sodium ions or chloride ions, and at least one kind of another normal component, page S231, RESULTS.; Claim 5: wherein the  blood analysis method according to claim 4, wherein the at least one kind of the other normal component is a normal component selected from total protein or albumins, page S231, RESULTS.; Claim 6: wherein the blood analysis method according to claim 4, further comprising a step of verifying analysis of a concentration of the target component from a dilution factor obtained by using a normal value of the at least one kind of the other normal component, page S231, METHODS, step 3.; Claim 10: wherein disclosed is a blood test kit, page S231, test kit, DEMECAL kit,  used in the blood analysis method according to claim 1, see Rejection to Claim 1 above, the blood test kit comprising: a first storing instrument for storing a diluent solution, page S231, METHODS, tube; a separation instrument for separating and recovering blood plasma from a blood sample diluted with the diluent solution, page S231, METHODS, blood cell separation filter; a holding instrument for holding the separation instrument, page S231, METHODS, cylinder with blood cell separation filter; a second storing instrument for storing the recovered blood plasma, page S231, METHODS, cylinder; and a sealing instrument for keeping the stored blood plasma within the second storing instrument, page S231, cap.
Regarding Claim 8, the OSAWA reference discloses the claimed invention, but is silent in regards to wherein the diluent solution is a buffer solution having a buffering action within a pH range of pH 6.5 to pH 8.0.
The OSAWA reference does teach that the DEMECAL kit include a dilution buffer solution, step 1.  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the pH of the buffer with a buffering action within a pH range of pH 6.5 to pH 8.0 to prevent decomposition or denaturation of a target component.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over OSAWA, submitted on the Information Disclosure Statement on 25 SEPTEMBER 2019; Non-Patent Literature Documents Cite No. 2, and further in view of LUOTOLA, US Publication No. 2011/0020195 A1.  
Regarding Claim 7, the OSAWA reference discloses the claimed invention, but is silent in regards to wherein the diluent solution does not contain the normal component which is homeostatically present in blood.
The LUOTOLA reference discloses method comprising: a step of collecting the blood sample by the blood collecting instrument, LUOTOLA Figure 1-4, capillary tube or passage 27, [0066, 0068]; a step of diluting the collected blood sample with the buffer solution that does not contain sodium ions, LUOTOLA, [0017, 0037, 0085], a step of diluting collected blood, storing the diluted blood sample in the storing instrument, LUOTOLA [0066, 0068].
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the diluent solution so that it does not contain the normal component which is homeostatically present in blood to accurately obtain a dilution factor.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over OSAWA, submitted on the Information Disclosure Statement on 25 SEPTEMBER 2019; Non-Patent Literature Documents Cite No. 2, and further in view of ONUAM  et al, JP 2014-141829.
The JP document above is also published as US Publication No. 2016/0011150 A1 and is used for the basis of the rejection below.
Regarding Claim 9, the OSAWA reference discloses the claimed invention, but is silent in regards to wherein the diluent solution contains an amino alcohol compound. 
The ONUMA reference discloses a method of using a buffer composition in a specimen analysis method, [0002]. The diluent solution is a diluent solution including an amino alcohol compound selected from the group consisting of 2-amino-2-methyl-1-propanol, 2-ethylaminoethanol, N-methyl-D-glucamine, diethanolamine, and triethanolamine, and including a buffering agent selected from the group consisting of 2-[4-(2-hydroxyethyl)-1-piperazinyl]ethanesulfonic acid also called HEPES, N-tris(hydroxymethyl)methyl-2-aminoethanesulfonic acid also called TES, 3-morpholinopropanesulfonic acid also called MOPS, and N,N-bis(2-hydroxyethyl)-2-aminoethanesulfonic acid also called BES, [0023, 0026, 0028, 0029]. 
It would be obvious to one having ordinary skill in the art at the time the invention was made to modify the dilution solution and buffing agent as defined in claim 1, so that the pH of the buffer composition tends to be lower with an increase in temperature of the buffer solution, [0022]. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797